Citation Nr: 1225221	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Entitlement to special monthly pension, based on the need for aid and attendance, for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  He died September [redacted], 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for death pension, and special monthly pension based on the need for aid and attendance, for purposes of accrued benefits, due to the appellant having excessive income.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that she warrants both death pension and special monthly pension based upon the need for aid and attendance, for purposes of accrued benefits.  She maintains that the denial of these benefits based on excessive income was incorrect because VA did not consider that she had a dependent child at the time of the Veteran's death.  She alleges that she had a dependent son who was the stepson of the Veteran at the time of the Veteran's death.  

A review of the record reveals that the appellant submitted a copy of her dependent son's birth certificate in March 2010.  The birth certificate showed that at the time of the Veteran's death in September 2007, the appellant's son was 18 years old.  What was not shown by the evidence of record was whether the appellant's son was considered a child under the provisions 38 C.F.R. § 3.57 prior to the Veteran's death.  A stepchild, who acquired that status before the age of 18 years and who was a member of the Veteran's household at the time of the Veteran's death, and who before reaching the age of 18 years, became permanently incapable of self-support; or who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See 38 C.F.R. § 3.57(a)(ii)(iii)(b) (2011).  

The appellant indicates that the Veteran was her son's stepfather at the time of the Veteran's death.  If indeed her son met the criteria of stepchild for VA purposes at the time of the Veteran's death in September 2007, and he was permanently incapable of self-support prior to age 18, or was pursuing education or training at an institution approved by VA, the appellant's income needs to be recalculated for death pension purposes as to the number of persons considered as members of her household.  Additionally, as a claim for accrued benefits is, by its very nature, a claim for past-due and unpaid benefits, it must be adjudicated on the basis of the evidence of record at the relevant time in question, which is the evidence of record at the date of the Veteran's death.  If the appellant's son met the criteria for stepchild at the time of the Veteran's death, the Veteran's income prior to his death would also need to be recalculated prior to his death to determine whether his income was excessive for accrued benefits purposes.  

The Board emphasizes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant was given notice of the need to submit evidence of the nature of the parental relationship between the Veteran and her dependent son at the time of the Veteran's death; whether he was permanently incapable of self-support prior to the age of 18 or at the time of the Veteran's death; and whether he was pursuing education or training at an institution approved by VA.  She has an obligation to assist in the adjudication of her claim and cannot remain passive when she has relevant information. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request she provide evidence of the parental relationship between the Veteran and her dependent son at the time of the Veteran's death.  Inform her that she needs to provide evidence as to whether her son was a member of the Veteran's household at the time of the Veteran's death, and if so, whether he was permanently incapable of self-support prior to the age of 18 or at the time of the Veteran's death and thereafter, pursuing education or training at an institution approved by VA.  

2.  After completing the above development, and any other development deemed necessary, if the appellant's son met the criteria set forth above prior to the Veteran's death, readjudicate the appellant's claims for death pension and special monthly pension based on the need for aid and attendance for accrued benefits purposes, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


